                                                                                          J




1

2

3

4                                                             FILED
                                                   CLERK, U.S. Di~r~=,,~T r~URT
~                                                                           -

6                                              ;             JUN — 3 2019
7                                              (- .nJ I ~'?~ SL L..~ ~   , uF GLtFORNiA
                                               L!                                  PUTY
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,      )    Case No.         C 12~d '"3p l L~L
                                    y
12                   plaintiff,     ~    ORDER OF RETENTION AFTER HEARING
                                            (Fed.R.Crim.P. 32.1(a)(6)
13              v.                  )         18 U.S.C. § 3143(a}
                                    }      Allegations of Violations of
14 ~                                )      Probation/Supervised Release
   J t,ikh Cal~?a/~nk~              )              Conditions)
15                 Defendant.
                                     1
16
          On arrest warrant issued by the United States Distirict Court for
17            1               ~j
     the ~r-~ i'a-~ ~tJ~f- -- i ,.~~ ~~ involving alleged violations of ~
18
     conditions of probation/supervised release:
19
           1.   The court finds that no condition or combination of
20
                conditions w' 1. reasonably assure:
21
                A.   (     the appearance of defendant as required; and/or
22
                B.   (   ) the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
za
1     2.   The Court concludes:

2          A.   (    Defendant has failed to demonstrate by clear and
3                    convincing evidence that he is not likely to pose
4                    a risk to the safety of any other persons or the
5                    community.   Defendant poses a risk to the safety
6                    of other persons or the community based on:
7

 a
 9

10

11

12         B.   (   ) Defendant has failed to demonstrate by clear and

13                    convincing evidence that he is not likely to flee
14                    if released.   Defendant poses a flight risk based
15                    on:

16

1.7

18

19

20

21         YT TS ORDERED that defendant be detained.

22

23    DATED:         ~-- ~   ~ J/

29                                                                 -_

25                                          ederick    umm
                                      United States Magi.stra~e Judge
26

27



                                     2
